Citation Nr: 1644776	
Decision Date: 11/29/16    Archive Date: 12/09/16

DOCKET NO.  10-46 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to service-connected right and left knee disorders.

2.  Entitlement to service connection for a right great toe disorder, to include as secondary to service-connected right and left knee disorders.

3.  Entitlement to service connection for a left great toe disorder, to include as secondary to service-connected right and left knee disorders.

4.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to November 1975.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa (hereinafter Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including Virtual VA and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.

In August 2014, the Board remanded the claim for further development.  That development has been completed, and the appeal has been returned to the Board for further appellate consideration.

The issue of entitlement to service connection for a great right toe disorder is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.


FINDINGS OF FACT

1.  The Veteran's bilateral hip disorder is not etiologically related to active duty service or proximately due to a service-connected disorder.

2.  The left great toe disorder is not etiologically related to active duty service or proximately due to a service-connected disorder.

3.  The evidence is in relative equipoise as to whether the Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a bilateral hip disorder, to include as secondary to a service-connected disorder, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2. The criteria for entitlement to service connection for a left great toe disorder, to include as secondary to a service-connected disorder, have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310.

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for unemployability due to service-connected disabilities have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Pre-adjudicatory letters dated in June 2009 (left toe) and November 2009 (hips) notified the Veteran of the information and evidence needed to substantiate his claim on direct and secondary bases, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided notice as to how disability ratings and effective dates are assigned.  

VA further fulfilled its duty to assist the Veteran in obtaining relevant evidence to substantiate his claim to include service treatment records (STRs) and all known and available VA and private treatment records.  The AOJ received notification from the Social Security Administration (SSA) that all of the Veteran's medical records have been destroyed.  Additionally, the AOJ obtained examination and opinion which satisfies the Board's August 2014 remand directives.

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

Laws and Regulations

Service connection will be granted if the Veteran has a disability resulting from personal injury or disease incurred in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

To establish service connection, the Veteran must show (1) a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a present disability exists is satisfied if the Veteran had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 U.S.C.A. § 1101.  With respect to the current appeal, this list includes arthritis.  See 38 C.F.R. § 3.309(a). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a non-service-connected disorder that is aggravated by a service-connected disability.  38 C.F.R. § 3.310(b).  Compensation may be provided for the degree of disability over and above the degree of disability existing prior to aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may or may not be permanent.  Id.  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2). 

A total disability rating based upon individual unemployability may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

Entitlement to a total rating must be based solely on the impact of a veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). 

Individual unemployability must be determined without regard to any nonservice-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him in a different position than other veterans with the same disability rating.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363. 

Thus, the Board must evaluate whether there are circumstances in a veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a total disability rating based upon individual unemployability.  38 C.F.R. §§ 3.341(a), 4.16(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  A veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b). 

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Analysis: Bilateral Hip Disorder

The Veteran seeks service connection for a bilateral hip disorder, to include as secondary to his service-connected right and left knee disorders.  His STRs do not reflect any treatment for hip pain, and his October 1975 separation examination does not indicate any hip issues.  At separation, the Veteran reported left knee problems but otherwise denied arthritis, rheumatism, bursitis or lameness.

January 2009 VA treatment records reflect imaging that found mild degenerative changes with no acute abnormalities in the Veteran's hips.  During a January 2009 VA examination, the Veteran reported bilateral shooting pain in his hips when he walked.  Upon examination, his gait was stable, smooth, and symmetric.  The examiner noted bilateral hip flexor weakness, but stated that the Veteran did not have any hip related problems.  The examiner did not specifically address the January 2009 imaging showing mild degenerative changes.
February 2010 VA treatment records reflect that the Veteran's knee disorders caused him to have an antalgic gait pattern.  During April 2010 and March 2013 VA examinations for his knee disorders, however, his gait was normal, stable, and smooth.  

In May 2015, the Veteran underwent an additional VA examination for his bilateral hip disorder.  He reported that his hips began hurting in service.  The examiner diagnosed him with bilateral hip degenerative joint disease.  During the examination, the Veteran had normal range of motion, and there was no ankylosis of the hips.  The examiner reviewed the claims file and noted no evidence of a diagnosis of a hip condition in the Veteran's STRs.  The examiner opined that the bilateral hip condition was less likely than not related to service.  The examiner cited current medical literature and noted that changes in the Veteran's hips were most likely related to older age.  The examiner also opined that the bilateral hip disorder was less likely than not related to service-connected right and left knee disorders.  The examiner referenced current medical literature, and explained that injury and degenerative joint disease would not impact another joint absent a paralytic gait.  In this case, the Veteran's gait was antalgic at worst.

The Veteran has provided statements that he has problems with his gait, and has shooting pain in his hips when he walks.  See, e.g., November 2009 and February 2010 Veteran Statements.  He has reported the onset of hip pain in service.  The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology such as hip pain and trouble walking.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In this case, however, the Board does not find that the Veteran is competent to provide an opinion relating his current hip pain to his military service or his service-connected right and left knee disorders.  Such an inquiry is within the province of trained medical professionals because it involves a complex medical issue that goes beyond a simple and immediately observable cause-and-effect relationship. 

Nevertheless, even assuming that the Veteran is competent to opine on this medical matter, the specific, reasoned opinion of the May 2015 examiner is of greater probative weight than the general lay assertions in this regard.  This examiner found that the Veteran has mild degenerative arthritis which is most likely age-related and unrelated to active service.  Additionally, by reference to medical literature, the VA examiner found that the Veteran's gait abnormality was insufficient to cause the current degenerative changes.  Overall, the VA examiner has greater training and expertise than the Veteran to determine whether the Veteran's gait abnormality has caused additional hip disability.  

Arthritis is eligible for the chronic disease presumption under 38 C.F.R. §§ 3.307 and 3.309.  In this case, however, bilateral hip arthritis was not manifested to a compensable degree within the year following the Veteran's separation from active duty.  Therefore, service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307 and 3.309.
 
Furthermore, the Veteran has reported the onset of hip pain in service.  However, this recollection of events many decades ago is not consistent with his report upon service separation wherein he denied any arthritis-type complaints other than left knee problems.  The Board finds greater probative weight to his statements made upon service separation as it was contemporaneous in time to the events in question and made in the context of ascertaining to his current state of health rather than a memory recollection many decades removed.  See LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (observing that statements made to physicians for purposes of diagnosis and/or treatment are often exempted from the general prohibition of hearsay because the declarant has a strong motive to tell the truth in order to receive proper medical care).  Similarly, the examiner at service separation found no right and/or left hip disability.  Additionally, the 2015 VA examiner found that the Veteran's report of hip pain did not represent the onset of arthritis in service.  Thus, the Board finds that the Veteran's allegations of continuity of symptomatology since service do not represent the onset of arthritis in service.

The preponderance of the most probative evidence is against the claim of entitlement to service connection for a bilateral hip disorder, to include as secondary to service-connected right and left leg disorders.  As such, there is no reasonable doubt to resolve in favor of the Veteran.  The claim is denied.

Analysis: Left Great Toe Disorder

The Veteran seeks service connection for a left great toe disorder, to include as secondary to service-connected right and left knee disorders.  He currently has a diagnosis of hallux valgus and plantar calcaneal spurs.  See May 2015 VA Examination.

The Veteran's December 1973 entrance examination does not indicate that the Veteran had any issues with his left great toe.  A February 7, 1974 STR reflects the Veteran's report of left big toe pain after stepping on a rock and hearing a "pop."  However, an x-ray was performed later that day on the right toe.  Otherwise, the Veteran was treated for plantar callouses and foot warts.  See, e.g., September 1975 STR.  His November 1978 separation examination also does not indicate any issues with his left great toe.

In August 1994, the Veteran had a work accident in which his left foot was caught in a conveyor belt.  At the top of the August 1994 Iowa Lutheran Hospital emergency room report, there is commentary of "[K]NEES GAVE AWAY GOT FOOT CAUGHT."  The hand writing and ink of this statement match the Veteran's own statements to VA - which are also in all capital letters, and clearly do not match the handwriting and ink used to fill out the emergency room report.  Further, an additional four pages of typed and handwritten notes from this emergency room report do not indicate that the Veteran's knees gave out at the time of the accident.  These private medical records do reflect that the Veteran sustained a deep and severe laceration and open fracture of his left first metatarsal as a result of the accident.  November 1994 private medical records reflect further treatment of the left foot fracture.

October 2000 VA treatment records contain imaging of the left foot showing degenerative arthritic changes in the first metacarpophalangeal joint of the left foot, along with calcaneal spurring and mild hallux valgus.  During an August 2009 VA examination for various scars, the examiner noted that the left great toe fracture and scars were caused by a civilian accident in 1994, and there was no medical documentation indicating the accident was related to the Veteran's knee disorders.

During a May 2015 VA examination, the Veteran was diagnosed with mild to moderate hallux valgus of the left great toe and plantar calcaneal spurs.  The Veteran recalled injuring his right toe in service, and mentioned the first left toe injury as a result of the work-related injury wherein his knee gave way.  The examiner reviewed the claims file and specifically noted the August 1994 emergency room report with "knees gave away (sic) got foot caught" written in pencil at the top.  The examiner also noted that none of the other records addressing the 1994 accident indicated that it was the result of the Veteran's knee disorders.  The examiner further reviewed the Veteran's STRs, and noted the separation examination reflect no complaints of foot problems.  The examiner opined that the left great toe disorder was less likely than not related to active duty service.  The examiner also opined that the left great toe disorder was less likely than not related to service-connected right and left knee disorders.  The examiner referenced current medical literature, and explained that injury and degenerative joint disease would not impact another joint absent a paralytic gait.  In this case, the Veteran's gait was antalgic at worst.

The Veteran has provided statements that he developed a bunion on his left toe due to his knee disorders, and that his knees gave out and caused the left great toe injury.  See, e.g., April 2009 Veteran Statement.  His STRs are equivocal as to whether he injured his left toe in February 1974 as an x-ray was performed on the right toe, and the Veteran only alleges injuring the right toe in service.  He is competent to attest to matters of which he has first-hand knowledge, including a recollection of knee give-way.  

However, the Board finds that the Veteran's recollection of the left foot injury due to knee give way is not credible.  Rather, the emergency room records record that the Veteran's left foot "had been passed through a conveyor belt."  There was no mention of any knee give-way or an evaluation of the knees at that time to investigate knee instability.  The Board finds that the Veteran's report of injury in 1994 to be more reliable, and that his current recollection that the injury was caused by knee instability to be inconsistent with the emergency room records.

The Board also does not find that the Veteran is competent to provide an opinion relating his current left great toe disorder to his military service or his service-connected right and left knee disorders.  Such an inquiry is within the province of trained medical professionals because it involves a complex medical issue that goes beyond a simple and immediately observable cause-and-effect relationship. 

Nevertheless, even assuming that the Veteran is competent to opine on this medical matter, the specific, reasoned opinion of the May 2015 examiner is of greater probative weight than the general lay assertions in this regard.  The examiner, while acknowledging the STR referencing the left toe, found no chronic disability related to such an injury.  By reference to medical literature, the VA examiner found that the Veteran's gait abnormality was insufficient to cause the left great toe disorder.  The examiner also did not find that the work-related trauma was caused by knee problems, which the Board finds is consistent with the entire evidentiary record.

Additionally, left great toe arthritis was not manifested to a compensable degree within the year following the Veteran's separation from active duty.  Therefore, service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307 and 3.309.  Furthermore, the 2015 VA examiner found that the Veteran's description of left great toe disability did not represent the onset of arthritis in service.

The preponderance of the most probative evidence is against the claim of entitlement to service connection for a left great toe disorder, to include as secondary to service-connected right and left leg disorders.  As such, there is no reasonable doubt to resolve in favor of the Veteran.  The claim is denied.

Analysis: TDIU

The Veteran seeks entitlement to a TDIU based on his service-connected disabilities.  

The Veteran is currently rated as 30 percent disabled for a left eye scar; 20 percent disabled for right knee osteochondritis dissecans; 20 percent disabled for right knee scars; 20 percent disabled for left knee scars; 10 percent disabled for right knee instability; 10 percent disabled for left knee arthritis; and 10 percent disabled for left knee instability.  His combined rating is 80 percent disabled.  See September 2014 Rating Decision Codesheet.  For the purposes of determining TDIU, disabilities of both lower extremities, including the bilateral factor, are considered as one disability.  The disabilities of his lower extremities combine for a rating of 60 percent.  Therefore, the Veteran meets the criteria for TDIU consideration under 38 C.F.R. § 4.16(a).  Further, the claims file contains some evidence that he cannot secure or follow substantially gainful employment due to his service-connected disabilities.

The record reflects that the Veteran's highest level of education attained was a GED, although he did attend some college-level welding classes.  See July 1979 VA Memorandum; January 2015 TDIU Application.  After service, he worked as a welder, a warehouse operator, and a laborer for various companies.  See March 1980 VA Report; March 1988 Private Medical Records; January 2015 TDIU Application.  The record also reflects that he has not worked in over 20 years.  See, e.g., September 2000 DRO Hearing; January 2015 TDIU Application.  The Veteran has stated that he last worked in 1996, because his knee disorders prevented him from doing heavy labor.  See September 2000 DRO Hearing.

The record contains conflicting medical evidence as to whether the Veteran's service-connected knee disorders prevent him from securing or following substantially gainful employment.  During a March 2013 VA examination, the examiner indicated that the Veteran's knee disorders did not impact his ability to work, but also noted functional impairment, limited motion, and pain upon repeated use.  During a May 2015 VA examination, however, the examiner opined that the Veteran's service-connected knee disorders impart minimal-to-moderate functional limitation, and he further explained that the Veteran would have a difficult time bending down, standing or sitting for prolonged periods, and doing heavy lifting.

Based on the above, the Veteran's bilateral knee disabilities clearly preclude his ability to perform his prior vocation as a welder or any non-sedentary occupation.  When considering his very limited educational level and previous employment history, the record does not reveal any type of sedentary employment wherein the Veteran could earn substantially gainful employment.  See Bowling v. Principi, 15 Vet. App. 1, 7 (2001) (substantially gainful employment refers to, at the minimum, the ability to earn a living wage, and is not engaged in substantially gainful employment if annual income below the poverty threshold for one person).  Resolving reasonable doubt in the Veteran's favor, entitlement to a TDIU rating is granted.


ORDER

Entitlement to service connection for a bilateral hip disorder, to include as secondary to service-connected right and left knee disorders, is denied.

Entitlement to service connection for a left great toe disorder, to include as secondary to service-connected right and left knee disorders, is denied.

Entitlement to a TDIU rating is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Veteran seeks entitlement to service connection for a right great toe disability.  A remand is needed to obtain an additional VA opinion on this issue.

In rendering an opinion on direct service connection, the May 2015 VA examiner specifically noted February 1974 in-service x-rays of the right foot that indicated right toe pain was caused by old trauma.  However, the Veteran's December 1973 enlistment examination was negative for any right toe issues, a fact which creates a presumption of soundness at enlistment.  38. U.S.C.A. § 1111.  To rebut the presumption of soundness, VA must show by clear and unmistakable evidence both that the disability existed prior to service and that it was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (2004).  The clear and unmistakable standard requires that the results be undebatable.  Cotant v. Principi, 17 Vet. App. 116, 131 (2003).  Upon remand, VA should obtain an addendum opinion from the May 2015 examiner or another qualified examiner.  

Any additional, relevant VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder VA treatment records since May 2015.

2.  After any additional records are obtained and associated with the claims file, forward the claims file to an appropriate examiner to determine the nature and etiology of the Veteran's right great toe disorder.  The examiner must be provided access to the Veteran's claims files, included in his VBMS and Virtual VA files.  The examiner should indicate in the opinion that all pertinent records were reviewed.

Following a review of the Veteran's claims file, the examiner must opine as to whether there is clear and unmistakable (obvious and manifest) evidence that the right great toe disorder preexisted service.  If there is, the examiner must then opine as to whether there is clear and unmistakable (obvious and manifest) evidence that the right great toe disorder did not increase in severity beyond the natural progression during service.  

If the examiner concludes that there is not clear and unmistakable evidence that the right great toe disorder preexisted service, the examiner must opine as to whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested in service or is otherwise etiologically related to service.

A complete rationale must be provided for these opinions.  

3.  After completing the actions detailed above, readjudicate the claim.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


